Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/489,964 filed on 09/30/2021. This application is a Continuation of 16/594,374 filed on 10/07/2019 (now patent US 11,190,993 B2), which claims benefit of provisional application number 62/743,409 filed on 10/09/2018. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/10/2021 and 06/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US 11,190,993 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,190,993 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 11,190,993 B2.  

Instant Application 17/489,964
Patent US 11,190,993 B2
1. A method of wireless communications by a user equipment (UE), comprising: 
communicating with and camping on a next generation node B (gNB) in a 5G new radio (NR) system; initiating a voice call with the gNB; receiving a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; 
performing a handover procedure in response to the handover command; 
detecting a failure in the handover procedure; and taking one or more actions in response to detecting the failure in the handover procedure, 
wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on, wherein performing the cell selection or re-selection procedure comprises excluding the gNB from being selected based on an NR-to-LTE voice fallback indicator received in the handover command.  
1. A method of wireless communications by a user equipment (UE), comprising: 
communicating with and camping on a next generation node B (gNB) in a 5G new radio (NR) system; initiating a voice call with the gNB; 
receiving a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; performing a handover procedure in response to the handover command; 
detecting a failure in the handover procedure; and taking one or more actions in response to detecting the failure in the handover procedure, 
wherein taking the one or more actions comprises: returning to camp on the gNB in the 5G NR system when the UE has not received, from the gNB, at least one of: an NR-to-LTE voice fallback indicator; or 
an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support; and 
attempting a handover procedure with one or more secondary LTE cells after returning to camp on the gNB.
2. The method of claim 1, wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on, wherein performing the cell selection or re-selection procedure comprises excluding the gNB from being selected based on information indicating the 5G NR system does not support voice calls; and 
further comprising receiving the information in a registration accept message associated with the 5G NR system, wherein the information is received from an access management function (AMF) associated with the 5G NR system.  
2. The method of claim 1, wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on, wherein performing the cell selection or re-selection procedure comprises excluding the gNB from being selected based on information indicating the 5G NR system does not support voice calls; and 
further comprising receiving the information in a registration accept message associated with the 5G NR system, wherein the information is received from an access management function (AMF) associated with the 5G NR system.
3. The method of claim 1, 



wherein the fallback indicator provides an indication that gNB does not support the voice call and excluding the gNB is based on the indication that the gNB does not support the voice call.  
3. The method of claim 1, wherein taking one or more actions comprises performing a cell selection or re-selection procedure to determine a new cell to camp on, wherein performing the cell selection or re-selection procedure comprises excluding the gNB from being selected based on an NR-to-LTE voice fallback indicator received in the handover command, 

wherein the fallback indicator provides an indication that gNB does not support the voice call and excluding the gNB is based on the indication that the gNB does not support the voice call.
4. The method of claim 1, further comprising detecting that the handover command is received in response to the initiated voice call based on a timing relationship between when the voice call was initiated and when the handover command was received.  
4. The method of claim 1, further comprising detecting that the handover command is received in response to the initiated voice call based on a timing relationship between when the voice call was initiated and when the handover command was received.
5. The method of claim 1, wherein taking one or more actions comprises performing an LTE cell search.  
5. The method of claim 1, wherein taking one or more actions comprises performing an LTE cell search.
6. The method of claim 5, wherein: the LTE cell search is performed according to a first timer; and when the first timer expires before an LTE cell is found, taking one or more actions further comprises: performing at least one of a WCDMA cell search or GSM cell search to handle the voice call according to a second timer; and returning to camping on the gNB when the second timer expires before a WCDMA cell or a GSM cell is found.  
6. The method of claim 5, wherein: the LTE cell search is performed according to a first timer; and when the first timer expires before an LTE cell is found, taking one or more actions further comprises: performing at least one of a WCDMA cell search or GSM cell search to handle the voice call according to a second timer; and returning to camping on the gNB when the second timer expires before a WCDMA cell or a GSM cell is found.
7. The method of claim 6, wherein taking one or more actions further comprises: camping on one of a WCDMA cell based on the WCDMA cell search or a GSM cell based on the GSM cell search; and receiving an indication of a Session Transfer Number for Single Radio Voice Call Continuity (STN-SR) for handling the voice call in at least one of: a registration accept message received from the 5G NR system; a SIP message; or configuration information stored in the UE; and using the STN-SR to handle the voice call in a circuit switched domain.  
7. The method of claim 6, wherein taking one or more actions further comprises: camping on one of a WCDMA cell based on the WCDMA cell search or a GSM cell based on the GSM cell search; and receiving an indication of a Session Transfer Number for Single Radio Voice Call Continuity (STN-SR) for handling the voice call in at least one of: a registration accept message received from the 5G NR system; a SIP message; or configuration information stored in the UE; and using the STN-SR to handle the voice call in a circuit switched domain.
8. The method of claim 1, wherein taking one or more actions comprises returning to camp on the gNB in the 5G NR system when the handover command does not include the NR-to-LTE voice fallback indicator.  
(From 1). wherein taking the one or more actions comprises: returning to camp on the gNB in the 5G NR system when the UE has not received, from the gNB, at least one of: an NR-to-LTE voice fallback indicator
9. The method of claim 1, wherein the initiated voice call is one of a mobile originating voice call or a mobile terminating voice call.  
8. The method of claim 1, wherein the initiated voice call is one of a mobile originating voice call or a mobile terminating voice call.
10. The method of claim 1, wherein taking one or more actions comprises one of: 
returning to camp on the gNB in the 5G new radio (NR) system when the 5G NR system does not indicate EPS/Inter-RAT fallback support in a registration accept message; or returning to camp on the gNB in the 5G new radio (NR) system when the 5G NR system does not include the NR-to-LTE voice fallback indicator or an indication of EPS/Inter-RAT fallback support; and 
attempting a handover procedure with one or more secondary LTE cells.  
(From 1). wherein taking the one or more actions comprises: 
returning to camp on the gNB in the 5G NR system when the UE has not received, from the gNB, at least one of: an NR-to-LTE voice fallback indicator; or an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support; and 
attempting a handover procedure with one or more secondary LTE cells after returning to camp on the gNB.
11. The method of claim 1, wherein: the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.  
9. The method of claim 1, wherein: the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.
12. An apparatus for wireless communications by a user equipment (UE), comprising: 
at least one processor configured to: 
communicate with and camping on a next generation node B (gNB) in a 5G new radio (NR) system; 
initiate a voice call with the gNB; 
receive a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; 
perform a handover procedure in response to the handover command; 
detect a failure in the handover procedure; and take one or more actions in response to detecting the failure in the handover procedure, 
wherein: in order to take the one or more actions the processor is further configured to: 
perform a cell selection or re-selection procedure to determine a new cell to camp on, and exclude the gNB from being selected as the new cell based on an NR-to-LTE voice fallback indicator received in the handover command; and 


a memory coupled with the at least one processor.  
10. An apparatus for wireless communications by a user equipment (UE), comprising: 
at least one processor configured to: 
communicate with and camping on a next generation node B (gNB) in a 5G new radio (NR) system; 
initiate a voice call with the gNB; 
receive a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; 
perform a handover procedure in response to the handover command; 
detect a failure in the handover procedure; and take one or more actions in response to detecting the failure in the handover procedure, 
wherein: in order to take the one or more action, the at least one processor is further configured to: 
return to camp on the gNB in the 5G NR system when the UE has not received, from the gNB, at least one of:  an NR-to-LTE voice fallback indicator; or an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support; and 
attempt a handover procedure with one or more secondary LTE cells after returning to camp on the gNB; and 
a memory coupled with the at least one processor
13. The apparatus of claim 12, wherein: in order to take the one or more actions, the at least one processor is further configured perform a cell selection or re-selection procedure to determine a new cell to camp on; in order to perform the cell selection or re-selection procedure, the at least one processor is further configured exclude the gNB from being selected based on information indicating the 5G NR system does not support voice calls; and the at least one processor is configured to receive the information in a registration accept message from an access management function (AMF) associated with the 5G NR system.  
11. The apparatus of claim 10, wherein: in order to take the one or more actions, the at least one processor is further configured perform a cell selection or re-selection procedure to determine a new cell to camp on; in order to perform the cell selection or re-selection procedure, the at least one processor is further configured to exclude the gNB from being selected based on information indicating the 5G NR system does not support voice calls; and the at least one processor is configured to receive the information in a registration accept message from an access management function (AMF) associated with the 5G NR system.
14. The apparatus of claim 12, 




wherein: the fallback indicator provides an indication that gNB does not support the voice call; and 
the at least one processor is configured to exclude the gNB based on the indication that the gNB does not support he voice call.  
12. The apparatus of claim 10, wherein: in order to take the one or more actions, the at least one processor is further configured perform a cell selection or re-selection procedure to determine a new cell to camp on; 
in order to perform the cell selection or re-selection procedure, the at least one processor is further configured to exclude the gNB from being selected based on an NR-to-LTE voice fallback indicator received in the handover command; 
the fallback indicator provides an indication that gNB does not support the voice call; and 
the at least one processor is configured to exclude the gNB based on the indication that the gNB does not support the voice call.
15. The apparatus of claim 12, wherein the at least one processor is further configured to detect that the handover command is received in response to the initiated voice call based on a timing relationship between when the voice call was initiated and when the handover command was received.  
13. The apparatus of claim 10, wherein the at least one processor is further configured to detect that the handover command is received in response to the initiated voice call based on a timing relationship between when the voice call was initiated and when the handover command was received.
16. The apparatus of claim 12, wherein, in order to perform the one or more actions, the at least one processor is further configured to perform an LTE cell search.  
14. The apparatus of claim 10, wherein, in order to perform the one or more actions, the at least one processor is further configured to perform an LTE cell search.
17. The apparatus of claim 16, wherein: the at least one processor is further configured to perform the LTE cell search according to a first timer; and when the first timer expires before an LTE cell is found, in order to perform the one or more actions, the at least one processor is further configured: perform at least one of a WCDMA cell search or GSM cell search to handle the voice call according to a second timer; and return to camping on the gNB when the second timer expires before a WCDMA cell or a GSM cell is found.  
15. The apparatus of claim 14, wherein: the at least one processor is further configured to perform the LTE cell search according to a first timer; and when the first timer expires before an LTE cell is found, in order to perform the one or more actions, the at least one processor is further configured: perform at least one of a WCDMA cell search or GSM cell search to handle the voice call according to a second timer; and return to camping on the gNB when the second timer expires before a WCDMA cell or a GSM cell is found.
18. The apparatus of claim 17, wherein, in order to perform the one or more actions, the at least one processor is further configured to: camp on one of a WCDMA cell based on the WCDMA cell search or a GSM cell based on the GSM cell search; and receive an indication of a Session Transfer Number for Single Radio Voice Call Continuity (STN-SR) for handling the voice call in at least one of: a registration accept message received from the 5G NR system; a SIP message; or configuration information stored in the UE; and use the STN-SR to handle the voice call in a circuit switched domain.  
16. The apparatus of claim 15, wherein, in order to perform the one or more actions, the at least one processor is further configured to: camp on one of a WCDMA cell based on the WCDMA cell search or a GSM cell based on the GSM cell search; and receive an indication of a Session Transfer Number for Single Radio Voice Call Continuity (STN-SR) for handling the voice call in at least one of: a registration accept message received from the 5G NR system; a SIP message; or configuration information stored in the UE; and use the STN-SR to handle the voice call in a circuit switched domain.
19. The apparatus of claim 12, wherein, in order to take the one or more actions, the at least one processor is further configured to return to camp on the gNB in the 5G NR system when the handover command does not include the NR-to-LTE voice fallback indicator.  
(From 10). return to camp on the gNB in the 5G NR system when the UE has not received, from the gNB, at least one of:  an NR-to-LTE voice fallback indicator; or an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support
20. The apparatus of claim 12, wherein the initiated voice call is one of a mobile originating voice call or a mobile terminating voice call.  
17. The apparatus of claim 10, wherein the initiated voice call is one of a mobile originating voice call or a mobile terminating voice call.
21. The apparatus of claim 12, wherein, in order to take the one or more actions, the at least one processor is further configured to one of: 
return to camp on the gNB in the 5G new radio (NR) system when the 5G NR system does not indicate EPS/Inter-RAT fallback support in a registration accept message; or return to camp on the gNB in the 5G new radio (NR) system when the 5G NR system does not include the NR-to-LTE voice fallback indicator or an indication of EPS/Inter-RAT fallback support; and 
attempt a handover procedure with one or more secondary LTE cells.  
(From 10). wherein: in order to take the one or more action, the at least one processor is further configured to: 
return to camp on the gNB in the 5G NR system when the UE has not received, from the gNB, at least one of:  an NR-to-LTE voice fallback indicator; or an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support; and 

attempt a handover procedure with one or more secondary LTE cells after returning to camp on the gNB;
22. The apparatus of claim 12, wherein: the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.  
18. The apparatus of claim 10, wherein: the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.
23. A method for wireless communication by a base station, comprising: 
communicating with a user equipment (UE) in a 5G new radio (NR) system; initiating a voice call with the UE; 

transmitting a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; and 
reestablish communication with the UE, after a handover procedure based on the handover command fails, 






when the handover command includes an NR-to-LTE voice fallback indicator.  
19. A method for wireless communication by a base station, comprising: 
communicating with a user equipment (UE) in a 5G new radio (NR) system; 
initiating a voice call with the UE; 
transmitting a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; 
reestablishing communication with the UE, after a handover procedure based on the handover command fails, 
if the base station has not transmitted, to the UE, at least one of: an NR-to-LTE voice fallback indicator; or an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support; and 
attempting to handover the UE to one or more secondary LTE cells after the handover procedure fails and the communication with the UE is reestablished.
20. The method of claim 19, further comprising including an NR-to-LTE voice fallback indicator in the handover command, 
wherein the fallback indicator provides an indication that base station does not support the voice call.
24. The method of claim 23, further comprising including the NR-to-LTE voice fallback indicator in the handover command, wherein the fallback indicator provides an indication that base station does not support the voice call.  
20. The method of claim 19, further comprising including an NR-to-LTE voice fallback indicator in the handover command, wherein the fallback indicator provides an indication that base station does not support the voice call.
25. The method of claim 23, further comprising deciding not to include an NR-to- LTE voice fallback indicator in the handover command, requiring the UE to return to camping on the base station if the handover procedure associated with the handover command fails.  
(From 19). reestablishing communication with the UE, after a handover procedure based on the handover command fails, if the base station has not transmitted, to the UE, at least one of: an NR-to-LTE voice fallback indicator.
26. The method of claim 23, wherein the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.  
21. The method of claim 19, wherein the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.
27. An apparatus for wireless communication by a base station, comprising:
at least one processor configured to: 
communicate with a user equipment (UE) in a 5G new radio (NR) system; 
initiate a voice call with the UE; 
transmit a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; and[AltContent: rect]reestablish communication with the UE, after a handover procedure based on the handover command fails, 




when the handover command includes an NR-to-LTE voice fallback indicator; and

a memory coupled with the at least one processor.

22. An apparatus for wireless communication by a base station, comprising: 
at least one processor configured to: 
communicate with a user equipment (UE) in a 5G new radio (NR) system; 
initiate a voice call with the UE; and 
transmit a 5G NR-to-long term evolution (LTE) handover command in response to initiating the voice call; 
reestablish communication with the UE, after a handover procedure based on the handover command fails, 
if the base station has not transmitted, to the UE, at least one of: an NR-to-LTE voice fallback indicator; or an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support; and attempt to handover the UE to one or more secondary LTE cells after the handover procedure fails and the communication with the UE is reestablished; and 
a memory coupled with the at least one processor.
23. The apparatus of claim 22, wherein the at least one processor is further configured to include an NR-to-LTE voice fallback indicator in the handover command, wherein the fallback indicator provides an indication that base station does not support the voice call.
28. The apparatus of claim 27, wherein the at least one processor is further configured to include the NR-to-LTE voice fallback indicator in the handover command, wherein the fallback indicator provides an indication that base station does not support the voice call.  
23. The apparatus of claim 22, wherein the at least one processor is further configured to include an NR-to-LTE voice fallback indicator in the handover command, wherein the fallback indicator provides an indication that base station does not support the voice call.
29. The apparatus of claim 27, wherein the at least one processor is further configured to decide not to include the NR-to-LTE voice fallback indicator in the handover command, 


requiring the UE to return to camping on the base station if a handover procedure associated with the handover command fails.  
(From 22). if the base station has not transmitted, to the UE, at least one of: an NR-to-LTE voice fallback indicator; or an indication of evolved packet system (EPS) or inter-radio access technology (RAT) fallback support; and 
attempt to handover the UE to one or more secondary LTE cells 
after the handover procedure fails and the communication with the UE is reestablished.
30. The apparatus of claim 27, wherein the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.  
24. The apparatus of claim 22, wherein the handover command comprises a handover command, a re-direction command, or any other command directing the UE from NR to LTE.



Claim 1 of the instant application merely broadens the scope of claim 1 of US 11,190,993 B2. The feature “excluding the gNB from being selected based on an NR-to-LTE voice fallback indicator received” in the instant application is easily derivable from “camp on the gNB … when the UE has not received… an NR-to-LTE voice fallback indicator” in claim 1 of US 11,190,993 B2.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 2-7, 9, and 11 of the instant application merely broaden the scope of claims 2-9, respectively, of US 11,190,993 B2. 

Claim 8 of the instant application merely broadens the scope of claim 1 of US 11,190,993 B2. 

Claim 10 of the instant application recites features that are obvious variants of a subset of features in claim 1 of US 11,190,993 B2, broadens the scope of claim 1 of US 11,190,993 B2.

Claim 12 of the instant application merely broadens the scope of claim 11 of US 11,190,993 B2. The feature “exclude the gNB from being selected as the new cell based on an NR-to-LTE voice fallback indicator received in the handover command” in the instant application is easily derivable from “camp on the gNB … when the UE has not received… an NR-to-LTE voice fallback indicator” in claim 11 of US 11,190,993 B2.

Claims 13-18, 20, and 22 of the instant application merely broaden the scope of claims 11-18, respectively, of US 11,190,993 B2. 

Claim 19 of the instant application merely broadens the scope of claim 10 of US 11,190,993 B2. 

Claim 21 of the instant application recites features that are obvious variants of a subset of features in claim 10 of US 11,190,993 B2, and broadens the scope of claim 10 of US 11,190,993 B2.

Claim 23 of the instant application merely broadens the scope of claim 20 of US 11,190,993 B2. 

Claims 24 and 26 of the instant application merely broaden the scope of claims 20 and 21, respectively, of US 11,190,993 B2. 

Claim 25 of the instant application merely broadens the scope of claim 19 of US 11,190,993 B2. The feature “requiring the UE to return to camping on the base station if a handover procedure associated with the handover command fails” in the instant application is a first step in the feature “reestablishing communication with the UE, after a handover procedure based on the handover command fails” recited in claim 19 of US 11,190,993 B2.

Claim 27 of the instant application merely broadens the scope of claim 23 of US 11,190,993 B2. 

Claims 28 and 30 of the instant application merely broaden the scope of claims 23 and 24, respectively, of US 11,190,993 B2. 

Claim 29 of the instant application merely broadens the scope of claim 22 of US 11,190,993 B2. The feature “requiring the UE to return to camping on the base station if a handover procedure associated with the handover command fails” in the instant application is a first step in the feature “after the handover procedure fails and the communication with the UE is reestablished” recited in claim 22 of US 11,190,993 B2.

Allowable Subject Matter
Claims 1-30 contain allowable subject matter, and would be allowed if they overcome the nonstatutory double patenting rejections. The closest prior art to the instant invention is a combination of the following documents:
OPPO et al. (3GPP SA WG2 Meeting #122bis, October 23 – 27, 2017, Ljubljana, Slovenia, S2-176976).
Andre-Jonsson et al. (WO 2013/009230 A1).
Takakura (JP 2020025213 A).
3GPP TS 38.331 V15.3.0 (2018-09) 
Kunz et al. (US 20210029594 A1)
Jung et al. (US 20150050934 A1)
Chatterjee et al. (IN 201402170 I4; IN 335916 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471